DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-17, 19-24, 30 and 65-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9-14, 24 and 65-69, the prior art fails to teach a controller configured to receive an input indicating a focal length of the X-ray system, and in response thereto, to adjust orientations of the septa within the first layer as claimed in independent claims 9 and 24.
Regarding claims 2-8, 15-17, 19-23, 30 and 70-72, the prior art fails to teach each of the septa comprises a foil core that is coated with a metal that has an atomic number that is greater than an atomic number of the foil core as claimed in independent claims 15 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOON K SONG/Primary Examiner, Art Unit 2884